Citation Nr: 1439011	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-46 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for lightheadedness or dizziness, to include as secondary to service-connected temporomandibular joint disorder (TMD).

2.  Entitlement to service connection for tooth sensitivity as secondary to service-connected TMD.

3.  For the period prior to April 29, 2014, entitlement to a compensable initial disability rating for headaches.

4.  For the period beginning on April 29, 2014, entitlement to an initial disability rating in excess of 30 percent for headaches.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In September 2011 and March 2012, the Veteran testified before the undersigned acting Veterans Law Judge at videoconference Board hearings at the RO in Honolulu, Hawaii.  Transcripts of the proceedings have been associated with the claims file.

In March 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

A July 2014 rating decision granted a higher, 30 percent rating for the Veteran's headaches effective April 29, 2014.  As this did not constitute a grant of the maximum benefit sought on appeal, these initial rating matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for tooth sensitivity as secondary to TMD, and entitlement to higher initials disability ratings for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's dizziness is caused by his service-connected TMD and headaches.


CONCLUSION OF LAW

Service connection for dizziness associated with TMD and headaches is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for dizziness is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2013).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from June 1977 to June 1980.  He claims that he experiences dizziness or lightheadedness as secondary to his service-connected TMD.  See Board Hearing Transcript at 3.

With regard to the Veteran's service treatment records, a June 1979 service medical record reflects that he checked the box indicating that he experienced dizziness or fainting.  On his February 1980 separation examination, he again checked the box indicating that he had or was experiencing dizziness or fainting spells, and the clinician noted on the report that the Veteran had a history of "headaches and dizziness," as well as a head injury in childhood (his November 1976 enlistment report of medical history reflects that he reported a head injury from a fall at the age of 10).  The Veteran's service treatment records also reflect treatment for temporomandibular joint (TMJ) tenderness and TMJ dysfunction syndrome.  See November 1978.

The Veteran was provided with a VA examination in October 2010.  The Veteran reported experiencing headaches with TMJ symptoms mostly upon wakening, with symptoms including "vertigo or dizziness with standing, not orthostatic by history."  In the diagnosis section of the report, the examiner acknowledged the Veteran's diagnosed TMJ condition in the claims file, and noted that "literature supports vertigo/dizziness being associated with TMJ symptoms due to the close proximity of the TMJ and neighboring blood vessels, nerves, and ligaments of the ear."  

A May 2014 VA medical opinion reflects that the VA examiner opined that there was clear evidence that the Veteran's dizziness had its onset in service, and that it was at least as likely as not related to his TMD and headaches.  The examiner reasoned that the Veteran's dizziness noted on examination in October 2010 was not consistent with vertigo, but rather, that it was more consistent with his recorded complaints of dizziness in service in February 1980, and that his complaints of dizziness in service did not begin until after he began experiencing his TMD and headaches.  The examiner further opined that the Veteran's dizziness was not shown to have preexisted service despite the notation on entry that the Veteran suffered a head injury at the age of 10.

In light of the above evidence showing complaints of dizziness in service, as well as the opinion of the May 2014 VA examiner in which he opined that it is at least as likely as not that the Veteran's dizziness had its onset in service and is related to his service-connected TMD and headaches, the Board finds that the preponderance of the evidence shows that the Veteran's dizziness condition had its onset in service and is associated with his service-connected TMD and headaches.  The Board notes that the May 2014 VA examiner's opinion is not contradicted by the October 2010 VA examiner's opinion that literature supports dizziness being associated with TMJ.  Therefore, the Board concludes that service connection is warranted for a dizziness condition associated with TMD and headaches.


ORDER

Entitlement to service connection for lightheadedness as secondary to TMD and headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

A.  Tooth Sensitivity

The Veteran claims that he has tooth sensitivity secondary to his service-connected TMD. 

By way of background, the Veteran's service treatment records are silent as to any complaints of tooth sensitivity.  The first record of complaint of tooth sensitivity is a November 2000 VA treatment record (dental) noting that he reported sensitivity to cold, and which record noted occlusal wear.  Subsequent VA treatment records reflect that the Veteran has been followed for diagnosed tooth sensitivity due to general erosion and to attrition.  See, e.g., July 2011 and June 2013; see also October 2002, September 2004, November 2005.

An October 2009 VA examination report (with a February 2010 addendum) reflects that the VA examiner essentially opined that the Veteran's tooth sensitivity was not related to his service-connected TMD.  The examiner reasoned that his progressive occlusal wear resulting in sensitivity was most likely exacerbated by factors that caused generalized severe erosion of the enamel and dentin, such as his history of drinking orange juice with every meal until five years ago, and that it was along surfaces that are not affected by parafunctional behaviors associated with TMD.  The examiner added that occlusal wear along the posterior teeth could possibly be due to nocturnal bruxism associated with TMD, but noted in her report that the Veteran denied nocturnal bruxism.

Because the October 2009 VA examiner did not address whether the Veteran's tooth sensitivity was aggravated by his TMD, the Board remanded the claim in March 2014 for a new VA medical opinion to address aggravation.

The same examiner provided a May 2014 VA medical opinion.  She opined that the Veteran's tooth sensitivity was not at least as likely as not aggravated by his service-connected jaw condition, again because his progressive occlusal wear and resultant tooth sensitivity, exacerbated by generalized erosion of enamel and dentin from orange juice, was along surfaces that are not affected by parafunctional behaviors associated with temporomandibular dysfunction.

The Board notes that after the Board remanded the Veteran's claim, additional VA treatment records were associated with the claims file dated through February 2014.  These records include records of dental treatment showing diagnosed tooth sensitivity due to general erosion and to attrition.  See, e.g., July 2011 and June 2013.  A June 2013 dental record reflects that the Veteran reported bruxing.

Because the VA examiner opined in October 2009 that occlusal wear along the posterior teeth could possibly be due to nocturnal bruxism associated with TMD, but noted that the Veteran denied nocturnal bruxism, and because the Veteran recently reported bruxing in June 2013, the Board finds that, regrettably, another remand is necessary to obtain a clarifying medical opinion, including based on a review of the Veteran's more recent VA treatment records dated since 2009, to address whether the Veteran's reported bruxing is related to his TMD, and if so, whether it aggravates his tooth sensitivity.

B.  Headaches

The Veteran's service-connected headaches are currently assigned a noncompensable initial disability rating under Diagnostic Code 8100 prior to April 29, 2014, and 30 percent thereafter.  See 38 C.F.R. § 4.124a (2013).  The Veteran seeks entitlement to higher initial ratings.

By way of background and in the interest of avoiding further remand, an October 2010 VA examination report (with a November 2010 addendum) reflects that the VA examiner opined that the Veteran's headaches did not manifest with prostrating attacks, and that they affected his occupational functioning by requiring him to adjust his eating habits due to the inability to bite down on hard food (as the Veteran's headaches are secondary to his service-connected TMD).

In a December 2011 statement, the Veteran reported that they are severe and that he spends two days per week in bed dealing with the headaches.

At the March 2012 Board hearing, the Veteran's representative argued that his headaches involved severe prostrating attacks.  See Transcript at 16.  The Veteran testified at the hearing that he experienced headaches every day at work.  See Transcript at 2.  He also testified that after the October 2010 VA examination, in November 2011, he had to change his position with the U.S. Postal Service from that of a forklift operator to a position involving cutting straps on large bundles due to safety concerns as a result of his headaches.  See Transcript at 4-6.  In addition, he testified that was experiencing headaches at work every two to three hours, and that he was considering taking an early retirement.  See transcript at 8, 12.

In March 2014, the Board remanded the Veteran's claim for a new VA examination, and directed, among other things, that the VA examiner address the nature and frequency of any prostrating attacks, and the effect of his headaches on his occupational functioning, and the Board directed the VA examiner's attention to the Veteran's testimony regarding his occupational functioning.

Subsequently, the Veteran was afforded a new VA examination in April 2014.  The VA examiner noted that the Veteran experiences prostrating attacks once per month, and then in response to the question as to whether they impact his ability to work, examiner checked box "no" without any further explanation.  At the same time, however, the examiner checked the box on the report indicating that the Veteran experiences very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  As this VA examiner clearly gave conflicting responses or findings in his examination report, the Board finds that it is inadequate upon which to base a decision with regard to the Veteran's claim and, regrettably, that a remand is necessary so that the Veteran may be provided with a new VA examination to address the current severity of his service-connected headaches, and to clearly address the effect of his headaches on his occupational functioning.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  The entire claims file should be reviewed, including all of the Veteran's more recent VA treatment records dated through 2014 in the electronic claims file (Virtual VA).

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who prepared the May 2014 VA medical opinion regarding the Veteran's tooth sensitivity claim to review the entire claims file, including a copy of the Board's remand as well as all of the Veteran's VA treatment records in both electronic (Virtual VA and VBMS) claims files, and to clarify as follows:

Whether the Veteran's tooth sensitivity, including but not limited to any such tooth sensitivity related to occlusal wear, is "at least as likely as not" (50 percent probability or greater) caused or aggravated (beyond the natural progression of the disease) by bruxism, and if so, whether such bruxism is "at least as likely as not" related to his TMD.

Any opinion must be accompanied by a complete rationale.  

If the same VA examiner who provided the May 2014 VA medical opinion is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

2.  Provide the Veteran with a new VA medical examination to address the current severity of his service-connected headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed, and all of the Veteran's recent VA treatment records in both electronic claims files (Virtual VA and VBMS) should be reviewed.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

The examiner must address the effect of the Veteran's headaches on his occupational functioning.  In that regard, the examiner's attention should be directed to the Veteran's December 2011 statement that he rests in bed two days per week due to his headaches, and his testimony at the March 2012 Board hearing, including but not limited to his reported daily headaches at work and having to change his position for safety reasons.

Also, please ask the VA examiner to explain whether the Veteran's headaches involve symptoms of prostrating attacks, and if so, the frequency of such attacks.  If they do not involve prostrating attacks, a rationale is requested.

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A.  C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


